DETAILED ACTION
This action is responsive to the Amendment filed on 13 October 2022. Claims 1-5, 7-13, and 15-19 are pending in the case. Claims 6, 14, and 20 are indicated as canceled. Claims 1, 7 and 15 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 13 October 2022 (hereinafter Response), Applicant amended Claims 1, 7 and 15; marked as cancelled Claims 6, 14, and 20; Amended the Disclosure; and argued against all objections and rejections previously set forth in the Office Action dated 13 July 2022.
Applicant’s Response fails to conform to the requirements of 37 CFR 1.121 (c)(4) When claim text shall not be presented; canceling a claim. (i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." While claims 6, 14, and 20 have been marked as “Canceled”, this marking is followed by claim text.
As the Response may otherwise be treated on the merits, Examiner has chosen, per MPEP 714.03 to treat the reply as an adequate reply to the non-final Office action to avoid abandonment under 35 U.S.C. 133 and 37 CFR 1.135.
An annotated copy of the claims is attached to this action showing the contents of canceled claims 6, 14, and 20 have been struck-through. Applicant is respectfully reminded to conform to the requirements of 37 CFR 1.121 in any future response
Applicant's amendment to the disclosure is acknowledged.
Applicant’s amendment to claims 1, 7 and 15 to further clarify the metes and bounds of the invention are acknowledged, where the amendments are substantially a roll-up of now-canceled claims 6, 14, and 20 and an explicit recitation that the analysis of the schema requires consideration of the contents of the schema.

Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure, the objection to the disclosure is respectfully withdrawn.
In response to Applicant's argument with respect to the drawing (see Response, page 8), the arguments are persuasive and the objection to the drawing is respectfully withdrawn.
In response to Applicant’s amendment to claims 1, 7, and 15 to cure the previous rejection of all claims under 35 USC 112(b) as indefinite (…determining based on the contents of the schema whether…) the amendment introduces a problem with proper antecedent basis for the contents because the claims have not explicitly established the schema has contents. The claims are objected to below in order to address this deficiency and the previous rejection of the claims under 35 USC 112(b) is respectfully withdrawn.
In response to Applicant’s arguments with respect to the 112(b) rejections of claims 2, 8, and 16; the arguments are persuasive and the rejection is respectfully withdrawn.
In response to Applicant's argument against the rejection under 35 USC 103 of at least claim 1 as unpatentable over GUPTA in view of KANAWA further in view of SHANMUGASUNDARAM (see Response, page 10), Examiner respectfully disagrees.
Applicant argues against KANAWA and SHANMUGASUNDARAM, without addressing GUPTA.
To reiterate the grounds of the rejection, GUPTA is relied upon to teach compressing a text document upon request by selecting one or more compression algorithms from one or more compression algorithm candidates based on rules. GUPTA clearly teaches applying different compression algorithms based on the size/contents of the text document. KANAWA is relied upon to teach it was known to compress a schema (an example of a text document) when some characteristic of the schema exceeds a threshold level. SHANMUGASUNDARAM is relied upon to teach a number of different thresholds and compression algorithms which may be selected when compressing text and further motivates why one might wish to choose one over another by discussing the tradeoffs which can be made.
In combination, GUPTA in view of KANAWA teaches it was known to compress a schema (a text document) using a particular compression algorithm when the contents of the schema exceeds a threshold. SHANMUGASUNDARAM teaches what factors might be used to define the rules which GUPTA can use to choose which compression algorithm or algorithms to apply to an arbitrary text document. Thus, GUPTA in view of KANAWA further in view of SHANMUGASUNDARAM teaches using a number of different factors to consider (as the rules) when choosing which compression algorithm to apply to a schema (text document), including, for example, when the size or other analyzed characteristic of the contents is above a threshold (sufficient to trigger the compression described in KANAWA) or when the size or other analyzed characteristic of the contents is below this threshold but still large enough that some compression would be beneficial.
All previous rejections under 35 USC 103 are maintained, restated where necessary in response to Applicant’s amendment.
Claim Objections
Claim 1 (and thus dependent claims 2-5) is objected to for reciting 
…receive a request to compress a schema; analyze the schema to determine whether to apply a first type of compression or a second type of compression, wherein analyzing the schema includes determining based on the contents of the schema whether the schema exceeds a threshold level;… upon determining that the schema is within the threshold level, generate a compressed schema by performing the first type of compression…
where 
…receive a request to compress a schema having contents; analyze the schema to determine whether to apply a first type of compression or a second type of compression, wherein analyzing the schema includes determining based on the contents of the schema whether the schema exceeds a threshold level;… upon determining that the schema is within the threshold level, generate [[a]] the compressed schema by performing the first type of compression…
 was perhaps intended for clarity.
Claims 7-13 and 15-19 are objected to for similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (Pub. No.: US 2014/0351229 A1, previously cited) in view of KANAWA (Pub. No.: US 2010/0250610 A1, previously cited) further in view of SHANMUGASUNDARAM et al. (A Comparative Study Of Text Compression Algorithms. International Journal of Wisdom Based Computing, Vol. 1 (3), December 2011. pp 68-76. Retrieved via ResearchGate from [https://www.researchgate.net/publication/265661965] on [06/28/2022], previously cited).
Regarding claim 1, GUPTA teaches the system, comprising: a memory; and a processor in communication with the memory (FIG 1 data compression service 100; in FIG 2 shown as data compression service 220; see also FIG 3 showing functional components implemented on computer system 1000 in FIG 9 and FIG 4 showing broad method), wherein the processor is configured to:
receive a request to compress {data} Data to be compressed may be of many different types, including, but not limited to, various text data or media data, useful for or by many different users, services, or clients, including, but not limited to, storage services, content providers, communication services (e.g., message or notifications services), etc.);
analyze the {data}  (FIG 1: perform compression analysis 110 in order to select from data compression techniques 120; FIG 4 (420); [0038] Compression engine selector 320 may be configured to perform one or more analysis techniques upon data to be compressed or metadata associated with the data… determine one or more data characteristics for the data. These characteristics for the data may include, but are not limited to, data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values [0040] Compression engine selector 320 may be configured to select one or more compression techniques out of a plurality of compression techniques to be applied to the data…rules-based… for a data characteristic that indicates the domain of data values is limited to 2, an efficient data compression technique to select may be a run-length compression technique; see also [0054-0055]), 
generate a compressed {data} by performing the second type of compression (FIG 4 (430) generate one or more data compression candidates based on the one or more compression techniques; [0042] Compression engine selector 320 may direct one or more data compression engines 330 to perform the selected one or more compression techniques to generate data compression candidates; note list of lossless and lossy compression techniques; see also [0056]); 
generate [[a]] the compressed schema by performing the first type of compression (FIG 4 (430) generate one or more data compression candidates based on the one or more compression techniques; [0042] Compression engine selector 320 may direct one or more data compression engines 330 to perform the selected one or more compression techniques to generate data compression candidates; note list of lossless and lossy compression techniques; see also [0056]; note that one of the rules of GUPTA is at or below a threshold ([0040] for a data characteristic that indicates the domain of data values is limited to 2, an efficient data compression technique to select may be a run-length compression technique )); and
respond to the request with the compressed {data} data compression service 220 may also implement a response generation module 340. Response generation module 340 may be configured to select one of the data compression candidates to send as the requested compressed data in a response according to a compression selection criteria; see also [0057-0058]).
As noted above, GUPTA teaches applying different compression methods to any text data to be used for any purpose based on analyzing the content, but does not explicitly describe applying the compression method to a schema (which is an example of textual data). Further, while GUPTA broadly describes using “rules” to determine which compression technique to apply, GUPTA does not appear to expressly disclose wherein analyzing the schema includes determining whether the contents of the schema exceeds a threshold level such that upon determining that the schema exceeds the threshold level, the schema is compressed using the second type of compression or upon determining that the schema is within the threshold level, the schema is compressed using the first type of compression.
KANAWA teaches it was known at the time of GUPTA to compress a schema (see e.g. FIG 3 showing tree format of XML schema), where the determination of whether a schema should be compressed or not depends on some analyzed characteristic of the content of the schema exceeding a threshold level (see at least FIG 14 (S32) is schema identification information compressible? (S32) first-compress schema identification information; note that the process of KANAWA analyzes the schema to determine whether [0094] more than a predetermined number of schema identification information pieces match the schema identification information pieces stored in the first rule storage unit 55 (Yes at Step S32) and [0095] does not compress the schema if the number of matches is low). The compression rules in KANAWA are clearly based on a data structure analogous to a “stored dictionary” (recorded in the index using known methods [0007-0008] for previous schema). 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of GUPTA (compressing text data using different techniques, where specific technique is selected based on rules) and KANAWA (teaching a schema may be compressed when an analyzed characteristic of the schema exceeds a threshold level) and arrived at wherein analyzing the schema includes determining whether the contents of the schema exceeds a threshold level such that upon determining that the schema exceeds the threshold level, the schema is compressed.
Note that GUPTA in view of KANAWA could still compress the text-based schema even if the analysis of the contents did not rise about the threshold because GUPTA uses a number of different rules to determine which compression algorithm to apply, not just one rule.
SHANMUGASUNDARAM makes clear that one or more characteristics of text data can be used to determine which text compression algorithm to apply (see generally discussion of various algorithms which could be applied (II Statistical compression techniques include 2.1 run-length-encoding; 2.2 shannon-fano; 2.3 Huffman coding; 2.4 adaptive Huffman coding; 2.5 arithmetic coding; III dictionary-based compression techniques include 3.1 Lempel-Ziv 3.1.1 LZ77 3.1.2 LZ78, LZW, LZFG; See also table I on page 73 which shows a comparison of statistical compression techniques for different file sizes; table II on page 74 showing comparison of different Lempel-Ziv (LZ77; dictionary-based compression) variants on the same file sizes; table III on page 75 showing comparison of different Lempel-Ziv (LZ78 dictionary-based compression) variants on the same files (having the same sizes). The tables show comparative bits per character (BPC) compression measures).
As explained in SHANMUGASUNDARAM, tradeoffs are made with respect to speed of the algorithm, the bookkeeping storage needed, whether a code tree needs to be transmitted to the receiver (in order to decode the text), and parameters (e.g. window size) used in the compression technique. 
One having ordinary skill, upon consideration of these comparison tables and discussion how each text compression algorithm works, can easily see how analyzing the text file (e.g. schema) in terms of size and/or the contents can lead the skilled artisan to select one compression technique over another based on the results of the analysis. For example, a small text file may be quickly compressed using RLE, while a different algorithm will be better for a larger file size. A large text file having a number of unique substrings may be better compressed using a statistical method, while the same size file having a significant amount of overlapping strings may be better compressed using a dictionary-based method.
Accordingly, it would have been simply obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of GUPTA (compressing text data using different techniques, where a specific technique is selected based on rules), KANAWA (teaching a schema may be compressed based on analyzing the content of the schema to see if it exceeds a threshold level), and SHANMUGASUNDARAM (teaching how different text compression algorithms perform on the same textual contents can achieve different compression results and attempting to explain why), to have used the results of SHANMUGASUNDARAM in order to draft other rules used in GUPTA, in addition to the rule taught in KANAWA, and arrived at choosing a second compression algorithm over a first compression algorithm based on a characteristic of schema (text document) exceeding some threshold level and choosing the first compression algorithm over the second when the schema (text document) does not exceed the threshold but compression would still be a benefit.
Regarding dependent claim 2, incorporating the rejection of claim 1, GUPTA-KANAWA- SHANMUGASUNDARAM, combined at least for the reasons discussed above, further teaches wherein the first type of compression is short text string compression and the second type of compression is text compression (GUPTA teaches several well-known text compression algorithms in [0056], while SHANMUGASUNDARAM provides details and comparison results for many different text compression algorithms as explained in the rejection of claim 1).
Regarding dependent claim 3, incorporating the rejection of claim 1, GUPTA-KANAWA- SHANMUGASUNDARAM, combined at least for the reasons discussed above, further teaches wherein analyzing the schema comprises: parsing the schema into words; and determining whether an average length of the words is less than or equal to the threshold level (see at least GUPTA [0038] compression engine selector 320 may sample, scan, or review a subset or portion of data to determine one or more data characteristics for the data. These characteristics for the data may include, but are not limited to, data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values; relying on the discussion of SHANMUGASUNDARAM to identify situations when one text compression algorithm may be better suited for another; for example length of runs in RLE; frequency analysis in Shannon-fano coding; statistical analysis needed for Huffman and Adaptive-Huffman encoding; using LZ77 which has better performance with match lengths which can be encoded in 8 bits; improving LZ77 with differences in LZH, LZSS (using statistics for coding pointers) and LZB (encoding references with lengths of various sizes)).
Regarding dependent claim 4, incorporating the rejection of claim 1, GUPTA-KANAWA- SHANMUGASUNDARAM, combined at least for the reasons discussed above, further teaches wherein analyzing the schema comprises: determining a size of the schema; and determining whether the size of the schema is less than or equal to the threshold level (explained in the rejection of claim 1).
Regarding dependent claim 5, incorporating the rejection of claim 1, GUPTA-KANAWA- SHANMUGASUNDARAM, combined at least for the reasons discussed above, further teaches wherein analyzing the schema comprises: parsing the schema into words; and determining a percentage of the words included in a curated dictionary is less than or equal to the threshold level (explained as the decision whether to compress the schema in KANAWA, see discussion claim 1).
Claim 6 – canceled.
Regarding claims 7-8, the claims are directed to the methods performed by the devices of claims 1-2 and are rejected under similar rationale.
Regarding dependent claim 9, incorporating the rejection of claim 7, GUPTA-KANAWA- SHANMUGASUNDARAM, combined at least for the reasons discussed above, further teaches wherein the second type of compression is a Huffman coding compression algorithm (GUPTA teaches several well-known text compression algorithms in [0042, 0056] any form of lossless compression; note that SHANMUGASUNDARAM describes Huffman encoding and adaptive Huffman encoding, as well as explains how several text compression algorithms use a combination of techniques that include Huffman encoding which are examples of lossless compression).
Regarding dependent claim 10, incorporating the rejection of claim 7, GUPTA-KANAWA- SHANMUGASUNDARAM, combined at least for the reasons discussed above, further suggests wherein the first type of compression is a shoco compression algorithm (GUPTA teaches using several well-known text compression algorithms in [0042, 0056] including any form of lossless compression; shoco is a known lossless compression algorithm1 which is fast for short text strings).
Regarding dependent claims 11-13, the claims are directed to the methods performed by the devices in claims 3-5 and are rejected under similar rationale as dependent from claim 7.
Claim 14 – canceled.
Regarding claims 15-19, the claims are directed to the media storing the code to cause the processor of claims 1-5 to execute the operations and are rejected under similar rationale.
Claim 20 – canceled.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Halder-Iverson, Sondre. Improving the text compression ratio for ASCII text: Using a combination of dictionary coding, ASCII compression, and Huffman coding. The Arctic University of Norway. INF-3990 Master’s thesis in Computer Science – November 2020.  56 pages. See specifically section 2.2.1 on page 9 which states “ Shoco is a text compression algorithm developed by Christian Schramm [16]. It
        is described as “A fast compressor for short strings” and is particularly effective on ASCII text.”